882 A.2d 1000 (2005)
Lynda CARROZZA, Respondent
v.
Roy GREENBAUM, M.D., Radiology Affiliates of Central New Jersey, P.A., St. Agnes Medical Center, Kathryn A. Evers and Hahnemann University Hospitals, East, Allegheny University of the Health Sciences d/b/a Allegheny University Imaging Services, Hahnemann University Hospital, Miix Insurance Company and Pennsylvania Property and Casualty Insurance Guaranty Association
Petitions of The Pennsylvania Property & Casual Insurance Guaranty Association (at 134-137 EAL 2005) and Roy Greenbaum, M.D., and Radiology Affiliates of Central New Jersey, P.A. (at 138 EAL 2005).
Supreme Court of Pennsylvania.
August 12, 2005.

ORDER
PER CURIAM.
AND NOW, this 12th day of August 2005, the Petition for Allowance of Appeal is granted limited to:
Where two defendants are found jointly and severally liable, one defendant has sufficient insurance coverage to satisfy the entire judgment, and the other defendant's insurer is insolvent, may a court direct the judgment creditor to seek satisfaction exclusively from the solvent insurer, thus effectively discharging the Pennsylvania Property & Casualty Insurance Guaranty Association of all liability?